Exhibit 10.12

 

[g209021kui001.gif]

 

November 17, 2003

 

Craig Johnson

7998 Paseo Membrillo

Carlsbad, CA 92009

 

Re:                             Employment Terms

 

 

Dear Craig:

 

Neurogenetics, Inc. (“Neurogenetics” or the “Company”) is pleased to offer you
the position of Chief Financial Officer reporting to Neil Kurtz. You will work
at our facility at 11085 N. Torrey Pines Road, La Jolla, CA.

 

You will be primarily responsible for the financial strategy of the company,
direction of private equity financings with venture capital firms, defining and
executing an M&A strategy, and taking the lead role in the company’s IPO. You
will also be responsible for the direction and management of the company’s
finance and accounting departments. In addition, you will be a member of the
Company’s Executive Committee.

 

This is a full-time exempt position. Your starting salary will be $15,125.00 per
month ($181,500.00 annualized), less payroll deductions and all required
withholdings. You will be paid semi-monthly and you will be eligible for the
following standard Company benefits: medical insurance, dental insurance, life
insurance, long term disability insurance, accidental death and dismemberment
insurance, 401(k) retirement savings plan, paid time off (PTO) and holidays.
Details about these benefit plans are attached for your review. hi addition, the
Company will make a commitment to finalize a contract of employment with you
within six (6) months of your start date to include all of the above plus the
addition of a severance clause which will pay you in full for a period of nine
(9) months should you be terminated without cause, or should your position be
eliminated or adversely effected by change of control of the Company.

 

After your acceptance of this offer, and commencement of employment at
Neurogenetics, I will recommend to the Company’s Board of Directors, that you be
granted an option to purchase 150,000 shares of Neurogenetics Common Stock. The
shares will be subject to the terms and conditions of the Company’s Stock Option
Plan. This stock option grant is intended as an incentive and also recognition
of the important role that you are expected to play in the Company.

 

As a condition of employment you will need to sign and comply with the attached
Proprietary Information and Inventions Agreement, which prohibits unauthorized
use or disclosure of Company proprietary information. In your work for the
Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. Rather, you will be expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. During our

 

11085 NORTH TORREY PINES ROAD • SUITE 300 •LA JOLLA, CA 92037 • TEL 858-623-5665
• FAX 858-623-5666

 

--------------------------------------------------------------------------------


 

discussions about your proposed job duties, you assured us that you would be
able to perform those duties within the guidelines just described.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

Our normal working hours are Monday through Friday 8:00AM to 5:00PM. As an
exempt, salaried employee you will be expected to work additional hours as
required by the nature of your work assignments.

 

Both you and Neurogenetics have the right to terminate your employment at any
time for any reason, with or without cause, and with or without notice. This
at-will employment relationship cannot be changed except in writing signed by
the CEO of the Company. Similarly, promotions, transfers, demotions, suspensions
and employee discipline may be effected or administered at the will of
Neurogenetics at any time for any reason, with or without cause, and with or
without notice. Neurogenetics may change your position, duties, and work
location and may modify compensation and benefits from time to time, as it deems
necessary.

 

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Neurogenetics. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States and is contingent on our confirming the background and
employment history you have provided to us.

 

We would like to have your decision regarding this offer by December 1, 2003 and
would like to anticipate a start date of January 1, 2004. To formally accept
this offer on the above terms, please sign one copy of this letter and return it
to me.

 

The management of Neurogenetics and I look forward to working with you.

 

Sincerely,

 

/s/ Neil Kurtz

 

 

Neil Kurtz

President & CEO

 

 

Accepted:

 

 

/s/ Craig Johnson

 

November 26, 2003

 

Craig Johnson

Date

 

 

 

Attachments: Benefits Summary and Proprietary Information and Inventions
Agreement

 

--------------------------------------------------------------------------------

 